Citation Nr: 0826207	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-02 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1953 to June 
1966.  He died in February 2005.  The appellant is his 
surviving spouse.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied entitlement to Dependency 
and Indemnity Compensation (DIC) under 38 U.S.C. § 1318 and 
denied service connection for the veteran's cause of death.  
The appellant appealed the denial of service connection for 
the cause of the veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

1.  Cause of Death

The veteran's death certificate indicates that the veteran 
died at his place of residence.  As such, there do not appear 
to be any terminal hospital records available.  However, 
while there are some private and VA records in the file dated 
in 2004 and 2005, it is unclear whether the record contains 
all medical records of treatment of the veteran, both private 
and VA, through the date of his death and including any 
emergency department records.  The RO should request any 
additional available VA or private medical records that may 
contain relevant treatment records related to the veteran's 
cause of death.

Pursuant to VA's duty to assist, VA will obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim. 38 C.F.R. § 
3.159(c)(4)(i) (2007).  The death of a veteran will be 
considered to have been due to a service-connected disability 
where the evidence establishes that a disability was either 
the principal or the contributory cause of death. 38 C.F.R. § 
3.312(a) (2007).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c) (2007).

The veteran's certificate of death shows that he died in 
February 2005 as a result of an anterior communicating artery 
aneurysm due to cardiopulmonary rupture failure and arrest.  
Laryngeal cancer was noted as another significant condition 
contributing to death but not resulting in the underlying 
cause given.  

The appellant claims that the veteran's service-connected 
disabilities contributed to the cause of death.  The Board 
notes that at the time of the veteran's death, he was service 
connected for hypertensive cardiovascular disease; cerebral 
atherosclerosis with a history of transient ischemic attack, 
claimed as stroke; and bilateral atherosclerotic disease of 
the carotid arteries.  Service connection had also been 
established for bilateral hearing loss and tinnitus.

A VA examination was completed in May 2003 in conjunction 
with a prior claim for service connection.  The examiner 
opined that it was not as likely as not that the veteran's 
aneurysm was related to hypertensive cardiovascular disease.  
The examiner noted, however, that the claims file was not 
available for review.  The examiner also noted that the 
veteran was unable to speak during the examination due to a 
permanent tracheotomy.  The examiner stated in his conclusion 
that he was less than pleased with his report due to a total 
lack of communication with the veteran.  Because the May 2003 
VA examination did not include a review of the claims file, 
and the VA examiner was not able to elicit a history from the 
veteran due to his inability to speak, the Board finds that 
this opinion is not dispositive and that a medical expert 
opinion is necessary for clarification.  Accordingly, after 
any additional treatment records have been associated with 
the file, the RO should request a VA medical expert opinion 
to address whether a service-connected disability (to include 
hypertensive cardiovascular disease, cerebral atherosclerosis 
with a history of transient ischemic attack, and bilateral 
atherosclerotic disease of the carotid arteries) contributed 
substantially or materially to the veteran's cause of death.  

2.  Veterans Claims Assistance Act of 2000

During the pendency of this appeal the United States Court of 
Appeals for Veterans Claims issued a decision in the appeal 
of Hupp v. Nicholson, 21 Vet. App. 342 that, in general, 38 
U.S.C.A. § 5103(a) notice for a DIC case must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Thus, corrective 
notice can be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes (1) a statement 
of the conditions, if any, for which a 
veteran was service-connected at the time 
of his death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected in accordance with Hupp, 
supra.

2.  The RO should also ask the appellant 
to identify all healthcare providers, VA 
and non-VA, inpatient and outpatient, who 
possess medical records of treatment of 
the veteran dated through 2005 and 
including any emergency department records 
relevant to the veteran's cause of death.  
After securing appropriate release forms, 
the RO should request all identified 
records and associate them with the claims 
file.  

3.  The RO should refer the case to an 
appropriate VA examiner for an opinion. 
The examiner should review the entire 
claims folder.  The examiner should stated 
whether it is as likely as not that a 
service-connected disability, to include 
hypertensive cardiovascular disease, 
cerebral atherosclerosis with a history of 
transient ischemic attack, and bilateral 
atherosclerotic disease of the carotid 
arteries, contributed substantially or 
materially to the veteran's cause of 
death.

A "contributory cause of death" is one 
which contributed substantially or 
materially to cause death, or aided or 
lent assistance to the production of 
death.

The examiner should include pertinent 
clinical findings from the record, and 
rationale for all opinions expressed. The 
examiner should specifically address 
findings from the May 2003 VA examination.

The RO should review the medical opinion 
to ensure that it is in complete 
compliance with this remand. If deficient 
in any manner, the RO must implement 
corrective procedures.

4.  The RO should then review the record 
and readjudicate the appellant's claim.  
If the determination remains adverse to 
the appellant, the RO should issue a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
appellant and her representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims that are remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
